Exhibit 10.1

 

Execution Version

 

BUSINESS MANAGEMENT AGREEMENT

 

THIS BUSINESS MANAGEMENT AGREEMENT (this “Agreement”) is entered into effective
as of January 17, 2018, by and between Industrial Logistics Properties Trust, a
Maryland real estate investment trust (the “Company”), and The RMR Group LLC, a
Maryland limited liability company (the “Manager”).

 

WHEREAS, the Company wishes to engage the Manager to perform the services and
duties set forth herein; and

 

WHEREAS, the Manager is willing to accept such engagement on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.             Engagement.  Subject to the terms and conditions hereinafter set
forth, the Company hereby engages the Manager to provide the management and real
estate investment services contemplated by this Agreement with respect to the
Company’s business and real estate investments and the Manager hereby accepts
such engagement.

 

2.             General Duties of the Manager.  The Manager shall use its
reasonable best efforts to present to the Company a continuing and suitable real
estate investment program consistent with the real estate investment policies
and objectives of the Company.  Subject to the management, direction and
oversight of the Company’s Board of Trustees (the “Trustees”), the Manager shall
conduct and perform all corporate office functions for the Company, including,
but not limited to, the following:

 

(a)           provide research and economic and statistical data in connection
with the Company’s real estate investments and recommend changes in the
Company’s real estate investment policies when appropriate;

 

(b)           (i)  investigate and evaluate investments in, or acquisitions or
dispositions of, real estate and related interests, and financing and
refinancing opportunities, (ii) make recommendations concerning specific
investments to the Trustees and (iii) evaluate and negotiate contracts with
respect to the foregoing; in each case, on behalf of the Company and in the
furtherance of the Company’s strategic objectives;

 

(c)           investigate, evaluate, prosecute and negotiate any claims of the
Company in connection with its real estate investments or otherwise in
connection with the conduct of its business;

 

(d)           administer bookkeeping and accounting functions as are required
for the management and operation of the Company, contract for audits and prepare
or cause to be prepared such reports and filings as may be required by any
governmental authority in connection with the conduct of the Company’s business,
and otherwise advise and assist the Company with its compliance with applicable
legal and regulatory requirements, including, without limitation, periodic
reports, returns or statements required under the

 

--------------------------------------------------------------------------------


 

Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (the “Exchange Act”), the Internal Revenue Code of 1986, as amended
and any regulations and rulings thereunder (the “Code”), the securities and tax
statutes of any jurisdiction in which the Company is obligated to file such
reports or any rules or regulations promulgated under any of the foregoing;

 

(e)           advise and assist in the preparation and filing of all offering
documents (public and private), and all registration statements, prospectuses or
other documents filed with the Securities and Exchange Commission (the “SEC”) or
any state (it being understood that the Company shall be responsible for the
content of any and all of its offering documents and SEC filings (including,
without limitation, those filings referred to in Section 2(d) hereof), and the
Manager shall not be held liable for any costs or liabilities arising out of any
misstatements or omissions in the Company’s offering documents or SEC filings,
whether or not material, and the Company shall promptly indemnify the Manager
from such costs and liabilities);

 

(f)            retain counsel, consultants and other third party professionals
on behalf of the Company;

 

(g)           provide internal audit services as hereinafter provided;

 

(h)           advise and assist with the Company’s risk management functions;

 

(i)            to the extent not covered above, advise and assist the Company in
the review and negotiation of the Company’s contracts and agreements, coordinate
and supervise all third party legal services and claims by or against the
Company;

 

(j)            advise and assist the Company with respect to the Company’s
public relations, preparation of marketing materials, internet website and
investor relations services;

 

(k)           provide communications facilities for the Company and its officers
and Trustees and provide meeting space as required; and

 

(l)            provide office space, equipment and experienced and qualified
personnel necessary for the performance of the foregoing services.

 

In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates.  The
Manager shall be responsible for paying such affiliates for their personnel and
support services and facilities out of its own funds unless otherwise approved
by a majority vote of the Independent Trustees (the “Independent Trustees”), as
defined in the Company’s Declaration of Trust and Bylaws, in each case as in
effect from time to time (the “Declaration of Trust” and the “Bylaws”,
respectively).  Notwithstanding the foregoing, fees, costs and expenses of any
third party which is not an affiliate of the Manager retained as permitted
hereunder are to be paid by the Company.  Without limiting the foregoing
sentence, any such fees, costs or expenses referred to in the immediately
preceding sentence which may be paid by the Manager shall be reimbursed to the
Manager by

 

2

--------------------------------------------------------------------------------


 

the Company promptly following submission to the Company of a statement of any
such fees, costs or expenses by the Manager.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, the Manager pursuant to this Agreement shall not
include (i) any investment management or related services with respect to any
assets of the Company as the Company may wish to allocate from time to time to
investments in “securities” (as defined in the Investment Advisers Act of 1940,
as amended), (ii) any services that would subject the Manager to registration
with the Commodity Futures Trading Commission as a “commodity trading advisor”
(as such term is defined in Section 1a(12) of the Commodity Exchange Act and in
CFTC Regulation 1.3(bb)(1)), or affirmatively require it to make any exemptive
certifications or similar filings with respect to “commodity trading advisor”
registration status, or (iii) any services or the taking of any action that
would render the Manager a “municipal advisor” as defined in
Section 15B(e)(4) of the Exchange Act.

 

3.             Bank Accounts.  The Manager shall establish and maintain one or
more bank accounts in its own name or in the name of the Company, and shall
collect and deposit into such account or accounts and may disburse therefrom any
monies on behalf of the Company, provided that no funds in any such account
shall be commingled with any funds of the Manager or any other person or entity
unless separate records of the Company’s funds are maintained.  The Manager
shall from time to time, or at any time requested by the Trustees, render an
appropriate accounting of such collections and payments to the Trustees and to
the auditors of the Company.

 

4.             Records.  The Manager shall maintain appropriate books of account
and records relating to this Agreement, which books of account and records shall
be available for inspection by representatives of the Company upon reasonable
notice during ordinary business hours.

 

5.             Information Furnished to Manager.  The Trustees shall at all
times keep the Manager fully informed with regard to the real estate investment
policies of the Company, the capitalization policy of the Company, and
reasonably informed with regard to the Trustees’ then current intentions as to
the future of the Company.  The Trustees shall notify the Manager promptly of
their intention to sell or otherwise dispose of any of the Company’s real estate
investments or to make any new real estate investment.  The Company shall
furnish the Manager with such information with regard to its affairs as the
Manager may from time to time reasonably request.  The Company shall retain
legal counsel, accountants and third party consultants to provide such legal and
accounting advice, services and opinions as the Manager or the Trustees shall
deem necessary or appropriate to adequately perform the functions of the
Company.

 

6.             REIT Qualification; Compliance with Law and Organizational
Documents.  Anything else in this Agreement to the contrary notwithstanding, the
Manager shall refrain from any activity which, in its good faith judgment, or in
the judgment of the Trustees as transmitted to the Manager in writing, would
(a) adversely affect the qualification of the Company as a real estate
investment trust as defined and limited in the Code or which would make the
Company subject to the Investment Company Act of 1940, as amended (the “1940
Act”), (b) violate any law or rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company or over its
securities, or (c) not be permitted by the Company’s Declaration of Trust or
Bylaws, except if such action shall be approved by the Trustees, in which

 

3

--------------------------------------------------------------------------------


 

event the Manager shall promptly notify the Trustees of the Manager’s judgment
that such action would adversely affect such qualification, make the Company
subject to the 1940 Act or violate any such law, rule, regulation or policy, or
the Declaration of Trust or Bylaws and shall refrain from taking such action
pending further clarification or instructions from the Trustees.  In addition,
the Manager shall take such affirmative steps which, in its judgment made in
good faith, or in the judgment of the Trustees as transmitted to the Manager in
writing, would prevent or cure any action described in (a), (b) or (c) above.

 

7.             Manager Conduct.

 

(a)           The Manager shall adhere to, and shall require its officers and
employees in the course of providing services to the Company to adhere to, the
Company’s Code of Business Conduct and Ethics as in effect from time to time.

 

(b)           Neither the Manager nor any affiliate of the Manager shall sell
any property or assets to the Company or purchase any assets from the Company,
directly or indirectly, except as approved by a majority vote of the Independent
Trustees.  No compensation, commission or remuneration shall be paid to the
Manager or any affiliate of the Manager on account of services provided to the
Company except as provided by this Agreement, the Property Management Agreement
(hereafter defined) or otherwise approved by a majority vote of the Independent
Trustees.

 

(c)           The Manager may engage in other activities or businesses and act
as the manager to any other person or entity (including other real estate
investment trusts) even though such person or entity has investment policies and
objectives similar to those of the Company.  The Company recognizes that it is
not entitled to preferential treatment in receiving information, recommendations
and other services from the Manager.  The Manager shall act in good faith to
endeavor to identify to the Independent Trustees any conflicts that may arise
among the Company, the Manager and/or any other person or entity on whose behalf
the Manager may be engaged.  When allocating investment opportunities among the
persons or entities for which the Manager acts as manager, the Manager will
consider the factors set forth in its allocation policy as in effect from time
to time.

 

(d)           The Manager shall make available sufficient experienced and
qualified personnel to perform the services and functions specified, including,
without limitation, at the Company’s request, serving as the officers of the
Company.  The Manager’s personnel shall receive no compensation from the Company
for their services to the Company in any such capacities, except that the
Company may (directly or indirectly) make awards to employees of the Manager and
others under the Company’s Equity Compensation Plan or any other equity plan
adopted by the Company from time to time, subject to applicable reporting and
withholding. The Manager shall not be obligated to dedicate any of its personnel
exclusively to the Company nor shall the Manager or any of its personnel be
obligated to dedicate any specific portion of its or their time to the Company
or its business, except as necessary to perform the services provided for
herein.

 

4

--------------------------------------------------------------------------------


 

(e)           The Manager’s liability under this Agreement shall be as set forth
in Section 17.

 

8.             No Partnership or Joint Venture.  The Company and the Manager are
not partners or joint venturers with each other and neither the terms of this
Agreement nor the fact that the Company and the Manager have joint interests in
any one or more investments, ownership in each other or other interests in any
one or more entities or may have common officers or employees or a tenancy
relationship shall be construed so as to make them such partners or joint
venturers or impose any liability as such on either of them.

 

9.             Fidelity Bond.  The Manager shall not be required to obtain or
maintain a fidelity bond in connection with the performance of its services
hereunder.

 

10.          Management Fee.  The Manager shall be paid, for the services
rendered by it to the Company pursuant to this Agreement, an annual management
fee (the “Management Fee”).  The Management Fee for each year shall equal the
lesser of:

 

(a)           the sum of (i) one half of one percent (0.5%) of the Average
Invested Capital of the Transferred Assets (as defined below), plus (ii) seven
tenths of one percent (0.7%) of the Average Invested Capital (as defined below)
up to $250,000,000, plus (iii) one half of one percent (0.5%) of the Average
Invested Capital exceeding $250,000,000; and

 

(b)           the sum of (i) seven tenths of one percent (0.7%) of the Average
Market Capitalization (as defined below) up to $250,000,000, plus (ii) one half
of one percent (0.5%) of the Average Market Capitalization exceeding
$250,000,000.

 

For purposes of this Agreement:

 

“Average Invested Capital” of the Company shall mean the average of the
aggregate historical cost of the consolidated assets of the Company and its
subsidiaries, excluding the Transferred Assets, invested, directly or
indirectly, in real estate or ownership interests in, and loans secured by, real
estate and personal property owned in connection with such real estate
(collectively, “Properties”) (including acquisition related costs and costs
which may be allocated to intangibles or are unallocated), before reserves for
depreciation, amortization, impairment charges or bad debts or other similar
noncash reserves, computed by taking the average of such values at the beginning
and end of the period for which Average Invested Capital is calculated.

 

“Average Invested Capital of the Transferred Assets” shall mean the average of
the aggregate historical cost of the Transferred Assets on the books of the
applicable RMR Managed Company (as defined below)  immediately prior to the
contribution, sale or other transfer of such property to the Company or its
subsidiaries (including acquisition related costs and costs which may be
allocated to intangibles or are unallocated), all before reserves for
depreciation, amortization, impairment charges or bad debts or other similar
noncash reserves, and all subsequent adjustments shall be based on such
historical cost and Average Invested Capital of the Transferred Assets shall be
computed by taking the average of such values at the beginning and end of the
period for which Average Invested Capital of the Transferred Assets is
calculated.

 

5

--------------------------------------------------------------------------------


 

“Average Market Capitalization” of the Company shall mean the average of the
closing prices per Common Share on the Stock Exchange for each trading day
during the period for which Average Market Capitalization is calculated
multiplied by the average number of shares of the Company’s Common Shares of
Beneficial Interest (“Common Shares”) outstanding during such period, plus the
daily weighted average of aggregate liquidation preference of each class of the
Company’s preferred shares outstanding during such period, plus the daily
weighted average of the aggregate principal amount of the Company’s consolidated
indebtedness during such period.

 

“RMR Managed Company” shall mean a real estate investment trust to which the
Manager provided business management or property management services.

 

“Stock Exchange” shall mean the national securities exchange, as defined under
the Exchange Act, on which the Common Shares are principally traded.

 

“Transferred Assets” shall mean the consolidated assets of the Company and its
subsidiaries invested, directly or indirectly, in real estate or ownership
interests in and loans secured by real estate and personal property owned in
connection with such real estate previously or hereafter acquired by the Company
or its subsidiaries from an RMR Managed Company (including acquisition related
costs and costs which may be allocated to intangibles or are unallocated and
including assets contributed by an RMR Managed Company to the Company or its
subsidiaries or purchased by the Company or its subsidiaries from an RMR Managed
Company); it being understood that amounts invested in or with respect to any
such Transferred Assets by the Company or its subsidiaries following the
acquisition of such assets by the Company or its subsidiaries from an RMR
Managed Company shall be included as part of the Transferred Assets to the
extent such amounts otherwise satisfy the standards included in the definition
of Transferred Assets.

 

The Management Fee shall be computed by the Manager and payable monthly by the
Company in cash within thirty (30) days following the end of each month. 
Computation of the Management Fee shall be based upon the Company’s monthly
financial statements and the Average Market Capitalization for the month in
respect of which the Management Fee is paid; provided, however, the Management
Fee for the period beginning on the effective date of this Agreement and ending
on the final day of the month during which the effective date of this Agreement
occurs will be computed by multiplying the Management Fee which would have been
earned for the full month by a fraction, the numerator of which is the number of
days in the portion of such month beginning with the effective date, and the
denominator of which shall be thirty (30).  A copy of such computation shall be
delivered by the Manager to the Company within twenty-one (21) days following
the end of each month.

 

11.          Incentive Fee.

 

In addition to the Management Fee, the Manager shall be paid an annual incentive
fee (the “Incentive Fee”), not in excess of the Cap (as defined below), equal to
twelve percent (12%) of the product of (a) the Equity Market Capitalization (as
defined below) and (b) the amount (expressed as a percentage) by which the Total
Return Per Share (as defined below) during the relevant Measurement Period (as
defined below) exceeds the Benchmark Return Per Share (as

 

6

--------------------------------------------------------------------------------


 

defined below) or the Adjusted Benchmark Return Per Share (as defined below), if
applicable, for the relevant Measurement Period, as reduced by the Low Return
Factor, if applicable, in the case of the Adjusted Benchmark Return Per Share.

 

For purposes of this Agreement:

 

“Benchmark Return Per Share” shall mean the cumulative percentage total
shareholder return of the SNL Index for the relevant Measurement Period, but not
less than zero, provided if the Total Return Per Share is in excess of twelve
percent (12%) per year in any Measurement Period, the Benchmark Return Per Share
for such Measurement Period shall be the lesser of the total shareholder return
of the SNL Index for such Measurement Period and twelve percent (12%) per year
(the “Adjusted Benchmark Return Per Share”), all determined on a cumulative
basis after the initial Measurement Period, i.e. twelve percent (12%) per year
multiplied by the number of years in such Measurement Period and the cumulative
SNL Index.

 

“Cap” shall mean an amount equal to the value of the number of Common Shares
which would, after issuance, represent one and one-half percent (1.5%) of the
Common Shares then outstanding multiplied by the Final Share Price for the
relevant Measurement Period.

 

“Equity Market Capitalization” shall mean the total number of Common Shares
outstanding on the last trading day of the year immediately prior to the first
year of any Measurement Period (except, in the case of the first three
(3) Measurement Periods, it shall mean the number of Common Shares outstanding
on the first day the Common Shares begin trading after the initial public
offering of the Company, after giving effect to any Common Shares for which the
over allotment option is exercised) multiplied by the Initial Share Price for
such Measurement Period.

 

“Final Share Price” shall mean, with respect to any Measurement Period, the
average closing price of the Common Shares on the Stock Exchange on the ten
(10) consecutive trading days having the highest average closing prices during
the final thirty (30) trading days in the last year of the Measurement Period.

 

“Initial Share Price” shall mean the closing price of the Common Shares on the
Stock Exchange on the last trading day of the year immediately prior to the
first year of any Measurement Period, provided, however, that, with respect to
calculation of the Incentive Fee for the first three (3) Measurement Periods,
the Initial Share Price shall be the initial public offering price of the Common
Shares.

 

“Low Return Factor” shall mean, where the Incentive Fee is determined based upon
the amount (expressed as a percentage) by which the Total Return Per Share is in
excess of the Adjusted Benchmark Return Per Share, a reduction in the Incentive
Fee if the Total Return Per Share is between 200 basis points and 500 basis
points below the SNL Index in any year; if the Total Return Per Share is 500
basis points below the SNL Index in any year, it shall be reduced to zero and if
it is below the SNL Index by more than 200 basis points, but no more than 500
basis points, it shall be reduced by a percentage determined by linear
interpolation between 200 and 500, determined on a cumulative basis after the
first Measurement Period, i.e. between 200

 

7

--------------------------------------------------------------------------------


 

basis points and 500 basis points per year multiplied by the number of years in
such Measurement Period and below the cumulative SNL Index.

 

“Measurement Period” shall mean (i) for the first Measurement Period, the period
beginning on the first day the Common Shares begin trading after the initial
public offering of the Company and ending December 31, 2018, (ii) for the second
Measurement Period, the period beginning on the first day the Common Shares
begin trading after the initial public offering of the Company and ending
December 31, 2019, (iii) for the third Measurement Period, the period beginning
on the first day the Common Shares begin trading after the initial public
offering of the Company and ending December 31, 2020, and (iv) for each
Measurement Period thereafter, a consecutive three (3) year period including the
then current year and the immediate prior two (2) years.

 

“SNL Index” shall mean the SNL U.S. REIT Equity Index as published from time to
time (or a successor index including a comparable universe of United States
publicly treated real estate investment trusts).

 

“Total Return Per Share” of the holders of Common Shares shall mean a percentage
determined by subtracting the Initial Share Price for the relevant Measurement
Period from the sum of the Final Share Price for such Measurement Period, plus
the aggregate amount of dividends declared in respect of a Common Share during
such Measurement Period, and dividing the result by such Initial Share Price. 
Computation of the Total Return Per Share shall be made annually by the Manager
as of the last day of the year.

 

The Incentive Fee shall be computed by the Manager and payable by the Company in
cash within thirty (30) days following the end of each year.  Computation of the
Incentive Fee shall be based upon the Total Return Per Share, the Benchmark
Return Per Share and the Equity Market Capitalization for the relevant
Measurement Period, provided if additional Common Shares are issued during any
Measurement Period, the computation of the Incentive Fee (including the
determinations of Total Return Per Share, Equity Market Capitalization and
Initial Share Price) shall give effect to the price at which such additional
Common Shares were issued, the number of such additional Common Shares issued,
the dividends paid in respect of such additional Common Shares and the length of
time such additional Common Shares were outstanding.  A copy of such computation
shall be delivered by the Manager to the Company within twenty-one (21) days
following the end of each year.

 

If the Company’s financial statements are restated due to material
non-compliance with any financial reporting requirements under the securities
laws as a result of the Manager’s bad faith, fraud, willful misconduct or gross
negligence, for one or more periods in respect of which the Manager received an
Incentive Fee, the Incentive Fee payable with respect to periods for which there
has been a restatement shall be recalculated by, and approved by a majority vote
of, the Independent Trustees in light of such restatement and the Manager, at
its election, shall either deliver to the Company Common Shares with a value, or
pay to the Company an amount in cash, equal to the value in excess of that which
the Manager would have received based upon the Incentive Fee as recalculated. 
Any Common Shares delivered by the Manager pursuant to the foregoing sentence
shall be valued at the volume weighted average trading price of the Common

 

8

--------------------------------------------------------------------------------


 

Shares on the Stock Exchange for the thirty (30) consecutive trading days after
the date of the publication of the applicable restatement of the Company’s
financial statements.

 

12.          Share Splits, etc.  For purposes of determining the Management Fee
or the Incentive Fee, if there shall occur a share split, dividend, subdivision,
combination, consolidation or recapitalization with respect to the Common Shares
during a year involved in such determination, the number of Common Shares
outstanding during the relevant periods shall be proportionally adjusted to give
effect to such share split, dividend, subdivision, combination, consolidation or
recapitalization as if it had occurred as of the first day of the period in
respect of which the Management Fee or Incentive Fee is being paid.

 

13.          Internal Audit Services.  The Manager shall provide to the Company,
or arrange to be provided by third parties approved by the Company, an internal
audit function meeting applicable requirements of the Stock Exchange and the SEC
and otherwise in scope approved by the Company’s Audit Committee.  In addition
to the Fees, the Company agrees to reimburse the Manager, within thirty (30)
days of the receipt of the invoice therefor, the Company’s pro rata share (as
reasonably agreed to by a majority of the Independent Trustees from time to
time) of the following:

 

(a)           employment expenses of the Manager’s director of internal audit
and other employees of the Manager engaged in providing internal audit services,
including but not limited to salary, wages, payroll taxes and the cost of
employee benefit plans; and

 

(b)           the reasonable travel and other out-of-pocket expenses of the
Manager relating to the activities of the Manager’s director of internal audit
and other of the Manager’s employees engaged in providing internal audit
services and the reasonable third party expenses which the Manager incurs in
connection with its provision of internal audit services.

 

In addition, the Manager shall make available (which may be by posting to the
Company’s web site) to its officers and employees providing such services to the
Company the procedures for the receipt, retention and treatment of complaints
regarding accounting, internal accounting controls or auditing matters relating
to the Company and for the confidential, anonymous submission by such officers
and employees of concerns regarding questionable accounting or auditing matters
relating to the Company, as set forth in the Company’s Procedures for Handling
Concerns or Complaints about Accounting, Internal Accounting Controls or
Auditing Matters, as in effect from time to time.

 

14.          Additional Services.  If, and to the extent that, the Company shall
request the Manager to render services on behalf of the Company other than those
required to be rendered by the Manager in accordance with the terms of this
Agreement, such additional services shall be compensated separately on terms to
be agreed upon by the Manager and the Company (and approved by majority vote of
the Independent Trustees) from time to time.

 

15.          Expenses of the Manager.  Except as otherwise expressly provided
herein or approved by majority vote of the Independent Trustees, the Manager
shall bear the following expenses incurred in connection with the performance of
its duties under this Agreement:

 

9

--------------------------------------------------------------------------------


 

(a)           employment expenses of the personnel employed by the Manager,
including, but not limited to, salaries, wages, payroll taxes and the cost of
employee benefit plans;

 

(b)           fees and travel and other expenses paid to directors, officers and
employees of the Manager, except fees and travel and other expenses of such
persons who are Trustees or officers of the Company incurred in their capacities
as Trustees or officers of the Company;

 

(c)           rent, telephone, utilities, office furniture, equipment and
machinery (including computers, to the extent utilized) and other office
expenses of the Manager, except to the extent such expenses relate solely to an
office maintained by the Company separate from the office of the Manager; and

 

(d)           miscellaneous administrative expenses relating to performance by
the Manager of its obligations hereunder.

 

16.          Expenses of the Company.  Except as expressly otherwise provided in
this Agreement, the Company shall pay all its expenses, and, without limiting
the generality of the foregoing, it is specifically agreed that the following
expenses of the Company shall be paid by the Company and shall not be paid by
the Manager:

 

(a)           the cost of borrowed money;

 

(b)           taxes on income and taxes and assessments on real and personal
property, if any, and all other taxes applicable to the Company;

 

(c)           legal, auditing, accounting, underwriting, brokerage, listing,
reporting, registration and other fees, and printing, engraving and other
expenses and taxes incurred in connection with the issuance, distribution,
transfer, trading, registration and listing of the Company’s securities on the
Stock Exchange, including transfer agent’s, registrar’s and indenture trustee’s
fees and charges;

 

(d)           expenses of organizing, restructuring, reorganizing or liquidating
the Company, or of revising, amending, converting or modifying the Company’s
organizational documents;

 

(e)           fees and travel and other expenses paid to Trustees and officers
of the Company in their capacities as such (but not in their capacities as
officers or employees of the Manager) and fees and travel and other expenses
paid to advisors, contractors, mortgage servicers, consultants, and other agents
and independent contractors employed by or on behalf of the Company;

 

(f)            expenses directly connected with the investigation, acquisition,
disposition or ownership of real estate interests or other property (including
third party property diligence costs, appraisal reporting, the costs of
foreclosure, insurance premiums, legal services, brokerage and sales
commissions, maintenance, repair, improvement and local management of property),
other than expenses with respect thereto of employees of the

 

10

--------------------------------------------------------------------------------


 

Manager, to the extent that such expenses are to be borne by the Manager
pursuant to Section 15 above;

 

(g)           all insurance costs incurred in connection with the Company
(including officer and trustee liability insurance) or in connection with any
officer and trustee indemnity agreement to which the Company is a party;

 

(h)           expenses connected with payments of dividends or interest or
contributions in cash or any other form made or caused to be made by the
Trustees to holders of securities of the Company;

 

(i)            all expenses connected with communications to holders of
securities of the Company and other bookkeeping and clerical work necessary to
maintaining relations with holders of securities, including the cost of any
transfer agent, the cost of preparing, printing, posting, distributing and
mailing certificates for securities and proxy solicitation materials and reports
to holders of the Company’s securities;

 

(j)            legal, accounting and auditing fees and expenses, other than
those described in subsection (c) above;

 

(k)           filing and recording fees for regulatory or governmental filings,
approvals and notices to the extent not otherwise covered by any of the
foregoing items of this Section 16;

 

(l)            expenses relating to any office or office facilities maintained
by the Company separate from the office of the Manager; and

 

(m)          the costs and expenses of all equity award or compensation plans or
arrangements established by the Company, including the value of awards made by
the Company to the Manager or its employees, if any, and payment of any
employment or withholding taxes in connection therewith.

 

17.          Limits of Manager Responsibility; Indemnification; Company
Remedies.  The Manager assumes no responsibility other than to render the
services described herein in good faith and shall not be responsible for any
action of the Trustees in following or declining to follow any advice or
recommendation of the Manager.  The Manager, its members, officers, employees
and affiliates will not be liable to the Company, its shareholders, or others,
except by reason of acts constituting bad faith, fraud, willful misconduct or
gross negligence in the performance of its obligations hereunder.  The Company
shall reimburse, indemnify and hold harmless the Manager, its members, officers
and employees and its affiliates for and from any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever
(including, without limitation, all reasonable attorneys’, accountants’ and
experts’ fees and expenses) in respect of or arising from any acts or omissions
of the Manager with respect to the provision of services by it or performance of
its obligations in connection with this Agreement or performance of other
matters pursuant to instruction by the Trustees, except to the extent such
provision or performance was in bad faith, was fraudulent, was willful
misconduct or was grossly negligent.  Without limiting the foregoing, the
Company shall promptly advance

 

11

--------------------------------------------------------------------------------


 

expenses incurred by the indemnitees referred to in this Section 17 for matters
referred to in this Section 17, upon request for such advancement.

 

18.          Term, Termination.  This Agreement shall continue in force and
effect until December 31, 2037, and, on December 31 of each year after the
effective date of this Agreement (each, an “Extension Date”), the term of this
Agreement shall be automatically extended an additional year so that the term of
this Agreement thereafter ends on the twentieth anniversary of such Extension
Date.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated prior to the expiration
of the term:

 

(a)           by the Company, (i) upon sixty (60) days’ prior written notice to
the Manager (such termination, a “Termination for Convenience”), (ii) for Cause,
immediately upon written notice to the Manager (such termination, a “Termination
for Cause”), (iii) for a Performance Reason, upon written notice to the Manager
given within sixty (60) days after the end of the calendar year giving rise to
such Performance Reason (such termination, a “Termination for Performance”), or
(iv) by written notice at any time during the twelve (12) month period
immediately following the date a Manager Change of Control occurred; or

 

(b)           by the Manager, for Good Reason, upon sixty (60) days’ prior
written notice to the Company (or ninety (90) days if the Company takes steps to
cure any relevant default within thirty (30) days of written notice to the
Company).

 

Any notice of termination shall include the reason for such termination.

 

In the event of a Termination for Convenience by the Company or a termination by
the Manager pursuant to Section 18(b), the Company shall pay the Manager an
amount in cash (the “Full Termination Fee”) equal to the sum of the present
values of Monthly Future Fees payable for the Remaining Term, determined by
assuming that a Monthly Future Fee is payable for each month in the Remaining
Term on the thirtieth (30th) day after the end of that month and calculating for
each Monthly Future Fee the present value of that fee by applying a discount
rate to that fee equal to one-twelfth (1/12) the sum of the applicable Treasury
Rate plus 300 basis points, with monthly periods for discounting.

 

In the event of a Termination for Performance, the Company shall pay the Manager
an amount in cash (the “Performance Termination Fee”) equal to the sum of the
present values of Monthly Future Fees payable for the first one hundred twenty
(120) months of the Remaining Term, determined by assuming that a Monthly Future
Fee is payable for each of the first one hundred twenty (120) months in the
Remaining Term on the thirtieth (30th) day after the end of that month and
calculating for each Monthly Future Fee the present value of that fee by
applying a discount rate to that fee equal to one-twelfth (1/12) the sum of the
applicable Treasury Rate plus 300 basis points, with monthly periods for
discounting.  It is expressly understood and agreed that a Termination for
Performance and payment of the Performance Termination Fee is the Company’s
intended remedy for a Performance Reason.

 

12

--------------------------------------------------------------------------------


 

No Full Termination Fee or Performance Termination Fee shall be payable in the
event of termination by the Company pursuant to Section 18(a)(ii) (Termination
For Cause) or Section 18(a)(iv) (following a Manager Change of Control).

 

The provisions of this Section 18 shall not apply as a limitation on the amount
which may be paid by agreement of the Company and the Manager in connection with
a transaction pursuant to which any assets or going business values of the
Manager are acquired by the Company in association with termination of this
Agreement and the Full Termination Fee or the Performance Termination Fee, as
applicable, is in addition to any amounts otherwise payable to the Manager under
this Agreement as compensation for services and for expenses of or reimbursement
due to the Manager through the date of termination.  Also, payment of the Full
Termination Fee or the Performance Termination Fee, as applicable, shall not
affect other rights and obligations created under Sections 2, 14, 17, 18 and 19
of this Agreement or otherwise between the Company and the Manager.

 

19.          Action Upon Termination.  From and after the effective date of any
termination of this Agreement, the Manager shall be entitled to no compensation
(other than the Full Termination Fee or the Performance Termination Fee, if
applicable) for services rendered hereunder for the remainder of the
then-current term of this Agreement, but shall be paid, on a pro rata basis as
set forth in this Section 19, all compensation due for services performed prior
to the effective date of such termination, including without limitation, a pro
rata portion of the current year’s Incentive Fee (except as otherwise provided
below).  Upon such termination, the Manager shall as promptly as practicable:

 

(a)           pay over to the Company all monies collected and held for the
account of the Company by it pursuant to this Agreement, after deducting
therefrom any accrued Management Fee or Incentive Fee  and reimbursements for
its expenses to which it is then entitled;

 

(b)           deliver to the Trustees a full and complete accounting, including
a statement showing all sums collected by it and a statement of all sums held by
it for the period commencing with the date following the date of its last
accounting to the Trustees; and

 

(c)           deliver to the Trustees all property and documents of the Company
then in its custody or possession.

 

The Management Fee due upon termination shall be computed and payable within
thirty (30) days following the date of the notice of termination.  The Incentive
Fee and, to the extent applicable, the Full Termination Fee or Performance
Termination Fee, due upon termination shall be computed and payable within
thirty (30) days following the date of termination.  A copy of all computations
of the Management Fee, Incentive Fee and, to the extent applicable, the Full
Termination Fee or Performance Termination Fee, shall be delivered by the
Manager to the Company within thirty (30) days following the date of
termination.

 

The Management Fee for any partial month prior to termination will be computed
by multiplying the Management Fee which would have been earned for the full
month by a fraction,

 

13

--------------------------------------------------------------------------------


 

the numerator of which is the number of days in the portion of such month prior
to the date of termination, and the denominator of which shall be thirty (30).

 

For purposes of computation of the Incentive Fee for any partial year prior to
termination, the last year of the Measurement Period will be deemed to have
ended on the effective date of termination and the computation of the Incentive
Fee shall be based upon prior whole years in the Measurement Period and with
respect to the year in which termination occurred, the portion of the year in
which termination occurred.

 

In addition to other actions on termination of this Agreement, for up to one
hundred twenty (120) days following the effective date of any termination of
this Agreement in accordance with the terms hereof, the Manager shall cooperate
with the Company and use commercially reasonable efforts to facilitate the
orderly transfer of the management and real estate investment services provided
under this Agreement to employees of the Company or to its designee, including,
but not limited to the transfer of bookkeeping and accounting functions and
legal and regulatory compliance and reporting. In connection therewith, the
Manager shall assign to the Company, and the Company shall assume, any
authorized agreements the Manager executed in its name on behalf of the Company
and the Manager shall assign to the Company all proprietary information with
respect to the Company.  Additionally, the Company or its designee shall have
the right to offer employment to any employee of the Manager whom the Manager
proposes to terminate in connection with a Covered Termination and the Manager
shall cooperate with the Company or its designee in connection therewith.

 

20.          Trustee Action.  Wherever action on the part of the Trustees is
contemplated by this Agreement, action by a majority of the Trustees, including
a majority of the Independent Trustees, shall constitute the action provided for
herein.

 

21.          TRUSTEES AND SHAREHOLDERS NOT LIABLE.  THE DECLARATION OF TRUST OF
THE COMPANY, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS, IS DULY FILED IN THE
OFFICE OF THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND
PROVIDES THAT THE NAME INDUSTRIAL LOGISTICS PROPERTIES TRUST REFERS TO THE
TRUSTEES COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY.  NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE COMPANY SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, THE COMPANY.  ALL PERSONS OR ENTITIES DEALING WITH THE COMPANY, IN ANY
WAY, SHALL LOOK ONLY TO THE ASSETS OF THE COMPANY FOR THE PAYMENT OF ANY SUM OR
THE PERFORMANCE OF ANY OBLIGATION.

 

22.          Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when delivered in person, upon confirmation of receipt when
transmitted by facsimile transmission, on the next business day if transmitted
by a nationally recognized overnight courier or on the third (3rd) business day
following mailing by first class mail, postage prepaid, in each case as follows
(or at such other United States address or facsimile number for a party as shall
be specified by like notice):

 

14

--------------------------------------------------------------------------------


 

If to the Company:

 

Industrial Logistics Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attn:  President and Board of Trustees
Facsimile:  (617) 796-8335

 

with copies (which shall not constitute notice) to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, MA  02109
Attn:  Nicole Rives
Facsimile:  (617) 338-2880

 

If to the Manager:

 

The RMR Group LLC
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attn:  President
Facsimile:  (617) 928-1305

 

with copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
500 Boylston Street
Boston, MA  02116
Attn:  Margaret R. Cohen
Facsimile:  (617) 305-4859

 

23.          Amendments.  This Agreement shall not be amended, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by each of the parties hereto, or by their respective
successors or assigns, or otherwise as provided herein.

 

24.          Assignment.  Neither party may assign this Agreement or its rights
hereunder or delegate its duties hereunder without the written consent of the
other party, except, that the Manager may assign this Agreement to any
subsidiary of Parent so long as such subsidiary is then and remains Controlled
by Parent.

 

25.          Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, any successors or permitted assigns of the parties
hereto as provided herein.

 

15

--------------------------------------------------------------------------------


 

26.          No Third Party Beneficiary.  Except as otherwise provided in
Section 28(i), no person or entity other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

27.          Governing Law.  The provisions of this Agreement and any Dispute,
(as defined below), whether in contract, tort or otherwise, shall be governed by
and construed in accordance with the laws of the State of Maryland without
regard to principles of conflicts of law.

 

28.          Arbitration.

 

(a)           Any disputes, claims or controversies arising out of or relating
to this Agreement, the provision of services by the Manager pursuant to this
Agreement or the transactions contemplated hereby, including any disputes,
claims or controversies brought by or on behalf of the Company, Parent or the
Manager or any holder of equity interests (which, for purposes of this
Section 28, shall mean any holder of record or any beneficial owner of equity
interests or any former holder of record or beneficial owner of equity
interests) of the Company, Parent or the Manager, either on his, her or its own
behalf, on behalf of the Company, Parent or the Manager or on behalf of any
series or class of equity interests of the Company, Parent or Manager or holders
of any equity interests of the Company, Parent or the Manager against the
Company, Parent or the Manager or any of their respective trustees, directors,
members, officers, managers (including the Manager or its successor), agents or
employees, including any disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance, application or
enforcement of this Agreement, including this arbitration agreement or the
governing documents of the Company, Parent or the Manager (all of which are
referred to as “Disputes”), or relating in any way to such a Dispute or Disputes
shall, on the demand of any party to such Dispute or Disputes, be resolved
through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 28.  For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against the trustees, directors, officers or managers
of the Company, Parent or the Manager and class actions by a holder of equity
interests against those individuals or entities and the Company, Parent or the
Manager.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.  For purposes of this
Section 28, the term “equity interest” shall mean, (i) in respect of the
Company, shares of beneficial interest of the Company, (ii) in respect of the
Manager, “membership interest” in the Manager as defined in the Maryland Limited
Liability Companies Act and (iii) in respect of Parent, shares of capital stock
of Parent.

 

(b)           There shall be three (3) arbitrators. If there are only two
(2) parties to the Dispute, each party shall select one (1) arbitrator within
fifteen (15) days after receipt by respondent of a copy of the demand for
arbitration.  The arbitrators may be affiliated or interested persons of the
parties. If there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one (1) arbitrator within fifteen (15) days after receipt of the demand for
arbitration.  The

 

16

--------------------------------------------------------------------------------


 

arbitrators may be affiliated or interested persons of the claimants or the
respondents, as the case may be. If either a claimant (or all claimants) or a
respondent (or all respondents) fail(s) to timely select an arbitrator then the
party (or parties) who has selected an arbitrator may request AAA to provide a
list of three (3) proposed arbitrators in accordance with the Rules (each of
whom shall be neutral, impartial and unaffiliated with any party) and the party
(or parties) that failed to timely appoint an arbitrator shall have ten
(10) days from the date AAA provides the list to select one (1) of the three
(3) arbitrators proposed by AAA.  If the party (or parties) fail(s) to select
the second (2nd) arbitrator by that time, the party (or parties) who have
appointed the first (1st) arbitrator shall then have ten (10) days to select one
(1) of the three (3) arbitrators proposed by AAA to be the second (2nd)
arbitrator; and, if he/they should fail to select the  second (2nd) arbitrator
by such time, AAA shall select, within fifteen (15) days thereafter, one (1) of
the three (3) arbitrators it had proposed as the second (2nd) arbitrator. The
two (2) arbitrators so appointed shall jointly appoint the third (3rd) and
presiding arbitrator (who shall be neutral, impartial and unaffiliated with any
party) within fifteen (15) days of the appointment of the second (2nd)
arbitrator. If the third (3rd) arbitrator has not been appointed within the time
limit specified herein, then AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

 

(c)           The place of arbitration shall be Boston, Massachusetts unless
otherwise agreed by the parties.

 

(d)           There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the
arbitrators.  For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.

 

(e)           In rendering an award or decision (an “Award”), the arbitrators
shall be required to follow the laws of the State of Maryland without regard to
principles of conflicts of law.  Any arbitration proceedings or Award and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  An Award shall be
in writing and shall state the findings of fact and conclusions of law on which
it is based.  Any monetary Award shall be made and payable in U.S. dollars free
of any tax, deduction or offset.  Subject to Section 28(g), each party against
which an Award assesses a monetary obligation shall pay that obligation on or
before the thirtieth (30th) day following the date of such Award or such other
date as such Award may provide.

 

(f)            Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties, to the maximum extent permitted by Maryland
law, each party involved in a Dispute shall bear its own costs and expenses
(including attorneys’ fees), and the arbitrators shall not render an Award that
would include shifting of any such costs or expenses (including attorneys’ fees)
or, in a derivative case or class action, award any portion of the Company’s,
Parent’s or the Manager’s, as applicable, Award to the claimant or the
claimant’s attorneys.  Each party (or, if there are more than two (2) parties

 

17

--------------------------------------------------------------------------------


 

to the Dispute, all claimants, on the one hand, and all respondents, on the
other hand, respectively) shall bear the costs and expenses of its (or their)
selected arbitrator and the parties (or, if there are more than two (2) parties
to the Dispute, all claimants, on the one hand, and all respondents, on the
other hand) shall equally bear the costs and expenses of the third (3rd)
appointed arbitrator.

 

(g)           Notwithstanding any language to the contrary in this Agreement,
any Award, including but not limited to, any interim Award, may be appealed
pursuant to the AAA’s Optional Appellate Arbitration Rules (“Appellate Rules”).
An Award shall not be considered final until after the time for filing the
notice of appeal pursuant to the Appellate Rules has expired. Appeals must be
initiated within thirty (30) days of receipt of an Award by filing a notice of
appeal with any AAA office. Following the appeal process, the decision rendered
by the appeal tribunal may be entered in any court having jurisdiction thereof. 
For the avoidance of doubt, and despite any contrary provision of the Appellate
Rules, Section 28(f) hereof shall apply to any appeal pursuant to this
Section and the appeal tribunal shall not render an Award that would include
shifting of any costs or expenses (including attorneys’ fees) of any party.

 

(h)           Following the expiration of the time for filing the notice of
appeal, or the conclusion of the appeal process set forth in Section 28(g), an
Award shall be final and binding upon the parties thereto and shall be the sole
and exclusive remedy between those parties relating to the Dispute, including
any claims, counterclaims, issues or accounting presented to the arbitrators. 
Judgment upon an Award may be entered in any court having jurisdiction.  To the
fullest extent permitted by law, no application or appeal to any court of
competent jurisdiction may be made in connection with any question of law
arising in the course of arbitration or with respect to any Award made except
for actions relating to enforcement of this agreement to arbitrate or any
arbitral award issued hereunder and except for actions seeking interim or other
provisional relief in aid of arbitration proceedings in any court of competent
jurisdiction.

 

(i)            This Section 28 is intended to benefit and be enforceable by the
Company, the Manager, Parent and their respective holders of equity interests,
trustees, directors, officers, managers (including the Manager or its
successor), agents or employees, and their respective successors and assigns and
shall be binding upon the Company, the Manager, Parent and their respective
holders of equity interests, and be in addition to, and not in substitution for,
any other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

29.          Consent to Jurisdiction and Forum.  The exclusive jurisdiction and
venue in any action brought by any party hereto pursuant to this Agreement shall
lie in any federal or state court located in Baltimore, Maryland.  By execution
and delivery of this Agreement, each party hereto irrevocably submits to the
jurisdiction of such courts for itself and in respect of its property with
respect to such action. The parties irrevocably agree that venue would be proper
in such court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action.  The parties further agree
and consent to the service of any process required by any such court by delivery
of a copy thereof in accordance with Section 22 and that any such delivery shall
constitute valid and lawful service of process against it, without

 

18

--------------------------------------------------------------------------------


 

necessity for service by any other means provided by statute or rule of court. 
EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PROVISION OF
SERVICES BY THE MANAGER PURSUANT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  Notwithstanding anything herein to the contrary, if a
demand for arbitration of a Dispute is made pursuant to Section 28, this
Section 29 shall not pre-empt resolution of the Dispute pursuant to Section 28.

 

30.          Captions.  The captions included herein have been inserted for ease
of reference only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

 

31.          Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
any pre-existing agreements with respect to such subject matter.

 

32.          Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

33.          Survival.  The provisions of Section 2 (limited to the obligation
of the Company to indemnify the Manager for matters provided thereunder) and
Sections 17 through and including 35 of this Agreement shall survive the
termination hereof.  Any termination of this Agreement shall be without
prejudice to the rights of the parties hereto accrued prior to the termination
or upon termination.

 

34.          Other Agreements.  The parties hereto are also parties to a
Property Management Agreement, dated as of the date hereof, as in effect from
time to time (the “Property Management Agreement”).  The parties agree that this
Agreement does not include or otherwise address the rights and obligations of
the parties under the Property Management Agreement and that the Property
Management Agreement provides for its own separate rights and obligations of the
parties thereto, including without limitation separate compensation payable by
the Company and the other Owners (as defined in the Property Management
Agreement) to the Manager thereunder for services to be provided by the Manager
pursuant to the Property Management Agreement.

 

35.          Equal Employment Opportunity Employer.  The Manager is an equal
employment opportunity employer and complies with all applicable state and
federal laws to provide a work environment free from discrimination and without
regard to race, color, sex, sexual orientation, national origin, ancestry,
religion, creed, physical or mental disability, age, marital status, veteran’s
status or any other basis protected by applicable laws.

 

[Signature Page To Follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, under seal, as of the day and year first
above written.

 

 

INDUSTRIAL LOGISTICS
PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Richard W. Siedel, Jr.

 

 

Name:

Richard W. Siedel, Jr.

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

THE RMR GROUP LLC

 

 

 

 

 

By:

/s/ Matthew P. Jordan

 

 

Name:

Matthew P. Jordan

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

SOLELY IN RESPECT OF

 

SECTION 28, PARENT:

 

 

 

 

THE RMR GROUP INC.

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name:

Adam D. Portnoy

 

 

Title:

President and Chief Executive Officer

 

[Signature Page to Business Management Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Definitions

 

The following definitions shall be applied to the terms used in the Agreement
for all purposes, unless otherwise clearly indicated to the contrary.  All
capitalized terms used in this Exhibit A but not defined in this Exhibit A shall
have the respective meanings given to those terms in the Agreement.  Unless
otherwise noted, all section references in this Exhibit A refer to sections in
the Agreement.

 

(1)           “Affiliate” shall mean, with respect to any Person, any other
Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, the first Person.

 

(2)           “Cause” shall mean: (i) the Manager engages in any act that
constitutes bad faith, fraud, willful misconduct or gross negligence in the
performance of its obligations under this Agreement; (ii) a default by the
Manager in the performance or observance of any material term, condition or
covenant contained in this Agreement to be performed by the Manager, the
consequence of which is a Material Adverse Effect; (iii) the Manager is
convicted of a felony; (iv) any executive officer or senior manager of the
Manager is convicted of a felony or other crime, whether or not a felony,
involving his or her duties as an employee of the Manager and who is not
promptly discharged and any actual loss suffered by the Company as a result of
such felony or crime is not promptly reimbursed; (v) any involuntary proceeding
is commenced against the Manager seeking liquidation, reorganization or other
relief with respect to the Manager or its debts under bankruptcy, insolvency or
similar law and such proceeding is not dismissed in one hundred twenty (120)
days; or (vi) the Manager authorizes the commencement of a voluntary proceeding
seeking liquidation, reorganization or other relief with respect to the Manager
or its debts under bankruptcy, insolvency or similar law or the appointment of a
trustee, receiver, liquidator, custodian or similar official of the Manager or
any substantial part of its property.

 

(3)           “Charitable Organization” shall mean an organization that is
described in section 501(c)(3) of the Code (or any corresponding provision of a
future United States Internal Revenue law) which is exempt from income taxation
under section 501(a) thereof.

 

(4)           “Continuing Parent Directors” shall mean, as of any date of
determination, any member of the Board of Directors of The RMR Group Inc., a
Maryland corporation (“Parent”), who was (i) a member of the Board of Directors
of Parent as of the date of this Agreement or (ii) nominated for election or
elected to the Board of Directors of Parent by, or whose election to the Board
of Directors of Parent was made or approved by, (x) the affirmative vote of a
majority of Continuing Parent Directors who were members of the Board of
Directors of Parent at the time of such nomination or election (and not
including a director whose initial assumption of office is in connection with an
actual or threatened contested solicitation, including, without limitation, a
consent or proxy solicitation, relating to the election of directors of Parent
or an unsolicited tender offer or exchange offer for Parent’s voting securities)
or (y) so long as Parent is Controlled by one or both Founders.

 

A-1

--------------------------------------------------------------------------------


 

(5)           “Control” of an entity, shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such entity, whether through ownership of voting securities, by
contract or otherwise and the participles “Controls” and “Controlled” have
parallel meanings.

 

(6)           “Covered Termination” shall mean a Termination for Convenience, a
Termination for Performance or a termination by the Manager pursuant to
Section 18(b).

 

(7)           “Founder” shall mean each of Barry M. Portnoy and Adam D. Portnoy.

 

(8)           “Good Reason” shall mean: (i) a default by the Company in the
performance or observance of any material term, condition or covenant contained
in this Agreement to be performed by the Company, the consequence of which was
materially adverse to the Manager and which did not result from and was not
attributable to any action, or failure to act, of the Manager, and such default
shall continue for a period of sixty (60) days (or ninety (90) days if the
Company takes steps to cure such default within thirty (30) days of written
notice to the Company) after written notice thereof by the Manager specifying
such default and requesting that the same be remedied in such sixty (60) day
period; (ii) the Company materially reduces the duties and responsibilities
historically performed by the Manager or materially reduces the scope of the
authority of the Manager as historically exercised by the Manager under this
Agreement, including, without limitation, the Company appoints or engages a
Person or personnel to perform material services historically provided by the
Manager or its personnel; or (iii) the consummation of any direct or indirect
sale, lease, transfer, conveyance or other disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
(including securities of the Company’s subsidiaries) on a consolidated basis,
other than a sale, lease, transfer, conveyance or other disposition to a
subsidiary of the Company Controlled by the Company, an RMR Managed Company or
another entity to which the Manager has agreed to provide management services.

 

(9)           “Immediate Family Member” as used to indicate a relationship with
any individual, shall mean (x) any child, stepchild, parent, stepparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, and any other individual (other than a tenant
or employee), which individual is sharing the household of that individual or
(y) a trust, the beneficiaries of which are the individual and/or any Immediate
Family Member of such individual.

 

(10)         “Law” means any law, statute, ordinance, rule, regulation,
directive, code or order enacted, issued, promulgated, enforced or entered by
any governmental entity.

 

(11)         “Manager Change of Control” shall be deemed to have occurred upon
any of the following events:

 

(i)            any “person” or “group”(as such terms are used in Sections
13(d) of the Exchange Act), other than a Permitted Manager Transferee or a
Person to whom the Manager would be permitted to assign this Agreement pursuant
to Section 24 of this Agreement, becomes the “beneficial owner” (as defined in
Rule 13d-3 and Rule 13d-5 promulgated under the Exchange Act, except that any
person shall be deemed to

 

A-2

--------------------------------------------------------------------------------


 

beneficially own securities such person has a right to acquire whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of fifty percent (50%) or more of the then outstanding voting power
of the voting securities of the Manager and/or Parent, as applicable;

 

(ii)           the consummation of any direct or indirect sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Manager (including securities of
the Manager’s subsidiaries) on a consolidated basis, except the transfer of
outstanding voting power of the voting securities of the Manager or Parent to a
Permitted Manager Transferee or if the transaction constitutes a permissible
assignment under Section 24 of this Agreement; or

 

(iii)          at any time, the Continuing Parent Directors cease for any reason
to constitute the majority of the Board of Directors of Parent;

 

provided, however, that if the Manager is no longer a subsidiary of Parent as a
result of a transaction not constituting a Manager Change of Control, then a
Manager Change of Control shall be deemed to have occurred upon any of the
foregoing events that affect the Manager only (and no Manager Change of Control
shall be deemed to have occurred if such event affects Parent).

 

(12)         “Material Adverse Effect” means any fact, circumstance, event,
change, effect or occurrence that, individually or in the aggregate with all
other facts, circumstances, events, changes, effects and occurrences, has had a
material adverse effect on the business, results of operations or financial
condition of the Company and its subsidiaries, taken as a whole, but will not
include facts, circumstances, events, changes, effects or occurrences to the
extent attributable to: (i) any changes in general United States or global
economic conditions; (ii) any changes in conditions generally affecting any of
the industry(ies) in which the Company and its subsidiaries operate; (iii) any
Performance Reason or any decline in the market price, credit rating or trading
volume of the Company’s securities (it being understood that the facts or
occurrences giving rise to or contributing to such Performance Reason or decline
may be taken into account in determining whether there has been a Material
Adverse Effect); (iv) regulatory, legislative or political conditions or
securities, credit, financial or other capital markets conditions, in each case
in the United States or any foreign jurisdiction; (v) any failure by the Company
to meet any internal or published projections, forecasts, estimates or
predictions in respect of revenues, earnings or other financial or operating
metrics for any period (it being understood that the facts or occurrences giving
rise to or contributing to such failure may be taken into account in determining
whether there has been a Material Adverse Effect); (vi) any actions that were
not recommended by the Manager that are approved by the Independent Trustees, or
the consequences thereof; (vii) any change in applicable Law or United States
generally accepted accounting principles (or authoritative interpretations
thereof); (viii) geopolitical conditions, the outbreak or escalation of
hostilities, any acts of war, sabotage or terrorism; or (ix) any hurricane,
tornado, flood, earthquake or other natural disaster.

 

(13)         “Monthly Future Fee” shall mean (i) the sum of (A) the total
Management Fee earned by the Manager under this Agreement for the twelve
(12)-month period immediately preceding the effective date of a Covered
Termination, plus (B) the aggregate of all amounts

 

A-3

--------------------------------------------------------------------------------


 

payable to the Manager for internal audit services pursuant to Section 13 of
this Agreement for the twelve (12)-month period immediately preceding the
effective date of a Covered Termination, divided by (ii) twelve (12), and
rounded upward to the nearest whole number.

 

If there is a Covered Termination following a merger between the Company and
another RMR Managed Company, the Monthly Future Fee shall be calculated by
reference to (i) the aggregate of the total Management Fee payable by the
Company to the Manager and the total management fee payable by the other RMR
Managed Company to the Manager for the applicable period plus (ii) the aggregate
of all amounts payable by the Company and the other RMR Managed Company to the
Manager for internal audit services, in each case for the period specified
above.

 

If there is a Covered Termination following the spin-off of a subsidiary of the
Company (by sale in whole or part to the public or distribution to the Company’s
shareholders) to which the Company contributed Properties (the “Contributed
Properties”) and which was an RMR Managed Company both at the time of the
spin-off and on the date of the Covered Termination, in determining the
Termination Fee, the Monthly Future Fee shall be calculated by reference to
(i) the Average Invested Capital and Average Invested Capital of the Transferred
Assets after reduction by the historical cost of the Contributed Properties (if
then included in Average Invested Capital or Average Invested Capital of the
Transferred Assets), provided such recalculated Monthly Future Fee shall only be
used in determining the Termination Fee if it would result in a calculation of
the Monthly Future Fee which would have been lower than that which was payable,
plus (ii) amounts payable for internal audit services for any period prior to
the spin-off shall be reduced to represent the same percentage of amounts
charged to all RMR Managed Companies as is charged to the Company after the
spin-off.

 

(14)         “Performance Reason” shall mean, for any period of three
(3) consecutive calendar years, beginning with the three (3) year period ending
December 31, 2021: (i) for each calendar year in such period, the TSR of the
Company is less than (A) the percentage total shareholder return of the SNL
Index for the year, minus (B) five percent (5%) (for illustrative purposes and
the avoidance of doubt, if the percentage total shareholder return of the SNL
Index for a year is positive fifteen percent (15%), the TSR for the year must be
less than ten percent (10%) in the same year to count as one of the three
(3) consecutive years that may be included within a Performance Reason), and
(ii) for each calendar year in such period, the TSR of the Company is less than
the TSR (determined for each company separately) of sixty-six percent (66%) of
the member companies in the SNL Index (for illustrative purposes and the
avoidance of doubt, if there are ninety (90) member companies in the SNL Index,
the Company’s TSR for a year must be less than the TSR of sixty (60) member
companies in the SNL Index). For purposes of the calculation of TSR and
percentage total shareholder return of the SNL Index in clauses (i) and (ii) of
the preceding sentence, each such calendar year shall be treated as a
Measurement Period.

 

(15)         “Permitted Manager Transferee” shall mean: (A) Parent or any of its
Controlled subsidiaries; (B) any employee benefit plan of the Manager, Parent or
any of their respective Controlled subsidiaries; (C) any Founder or any of a
Founder’s lineal descendants; (D) any Immediate Family Member of a Founder or
any of an Immediate Family Member’s lineal descendants; (E) any Qualifying
Employee, any Immediate Family Member of a Qualifying

 

A-4

--------------------------------------------------------------------------------


 

Employee or any of the Qualifying Employee’s or Immediate Family Member’s lineal
descendants; (F) a Person described in clause (C), (D) or (E) to whom securities
are transferred by will or pursuant to the laws of descent and distribution by a
Person described in clause (C), (D) or (E) of this definition; (G) any entity
Controlled by any Person or Persons described in clause (B), (C), (D), (E) or
(F) of this definition; (H) a Charitable Organization Controlled by any Person
or Persons described in clause (C), (D), (E) or (F) of this definition; (I) an
entity owned, directly or indirectly, by shareholders (or equivalent) of the
Manager or Parent in substantially the same proportions as their ownership of
the Manager or Parent, as applicable, immediately prior to the acquisition of
beneficial ownership; (J) any Person approved by the Company in writing; or
(K) an underwriter temporarily holding securities of the Manager or Parent, as
applicable, pursuant to an offering of such securities; provided, however, that
“lineal descendants” shall not include Persons adopted after attaining the age
of eighteen (18) years and any such adopted Person’s descendants, and further
provided that any subsidiary described in clause (A) or (B), any entity
described in clause (G) and Charitable Organization described in clause (H),
shall only be a Permitted Manager Transferee so long as it remains Controlled as
provided in clause (A), (B), (G) or (H).

 

(16)         “Person” shall mean an individual or any corporation, partnership,
limited liability company, trust, unincorporated organization, association,
joint venture or any other organization or entity, whether or not a legal
entity.

 

(17)         “Qualifying Employee” means any employee of the Manager or Parent
or any of their respective subsidiaries who is and has been an employee of the
Manager or Parent or any of their respective subsidiaries for at least
thirty-six (36) months.

 

(18)         “Remaining Term” shall mean the remaining period in the term of
this Agreement had the Agreement not been terminated (rounded to nearest month),
up to a maximum of twenty (20) years.

 

(19)         “Treasury Rate” shall mean, for the calculation of the present
value of a Monthly Future Fee, the arithmetic mean of the yields under the
heading “Week Ending” published in the most recent Federal Reserve Statistical
Release H.15 under the caption “Treasury Constant Maturities” for the maturity
corresponding to the date that is the thirtieth (30th) day after the end of the
month for which the Monthly Future Fee is assumed to be payable.  If no maturity
exactly corresponds to such maturity, yields for the two published maturities
most closely corresponding to such period shall be calculated pursuant to the
immediately preceding sentence and the Treasury Rate shall be interpolated or
extrapolated from such yields on a straight-line basis, rounding in each of such
relevant periods to the nearest month.  For purposes of calculating the
applicable Treasury Rates, the most recent Federal Reserve Statistical Release
H.15 (or any successor publication which is published weekly by the Federal
Reserve System and which establishes yields on actively traded United States
government securities adjusted to constant maturities) published prior to the
required date of payment of the Termination Fee will be used.  If such
statistical release is not published at the time of any determination under this
Agreement, then any publicly available source of similar market data which shall
be selected by the Manager, will be used.

 

A-5

--------------------------------------------------------------------------------


 

(20)         “TSR” of a company shall be determined by (i) subtracting, for the
relevant Measurement Period, (A) the closing price of the common shares of the
company on the principal national securities exchange (as defined in the
Exchange Act) on which the shares are traded, on the last trading day
immediately prior to the beginning of the Measurement Period (the “Initial
Price”) from (B) the sum of the average closing price of the common shares on
the ten (10) consecutive trading days having the highest average closing prices
during the final thirty (30) trading days of the Measurement Period, plus the
aggregate amount of dividends declared in respect of a common share during the
Measurement Period, and (ii) dividing the result by the Initial Price.

 

A-6

--------------------------------------------------------------------------------